AO 43

(Rev. 04/18) TIVE OF

TRANSCRIPT ORDER

1. NAME
ALLS SDE
4. DELIVERY ADDR OR EMAIL
1S8Y MASon) Ave, Surte 100
&. CASE NUMBER 9. JUDGE
3:1¢-bk-coso mae| Fuak

12, CASE NAME

Imre; GEA SEASIDE Twvest ment
15. ORDER FOR

APPEAL (J crimma.

NON-APPEAL CIVIL

USE ONLY
DUE DATE:

2. PHONE NUMBER 3. DATE
SG - $7'1~CP70 a lit
5. CITY 6. STATE 7. ZIP CODE
pr Breach ae BQ 7
DATES OF PROCEEDINGS
10. FROM -1Q- aol 11.TO CURR
LOCATION OF PROCEEDINGS
13.CITY TWACcKSOHWU! 14.STATE FLORIDY?

[_] CRIMINAL JUSTICE ACT [J Bankruptcy
IN FORMA PAUPERIS OTHER

16. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested)

PORTIONS DATE
VOIR DIRE
OPENING STATEMENT (Plaintiff)
OPENING STATEMENT (Defendant)
CLOSING ARGUMENT (Plaintiff)
CLOSING ARGUMENT (Defendant)
OPINION OF COURT
JURY INSTRUCTIONS
SENTENCING
BALL ITRARING

PORTION(S
TESTIMONY (¢ ify Witness)
A at

RIAD

17. ORDER

ORIGINAL ADDITIONAL

CATEGORY (Includes Certified Copy w | FIRST COPY COPIES

NO, OF COPIES
NO. OF COPTES
NO. OF COPIES
NO. OF COPIES
NO. OF COPIES

NO. OF COPIES

CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges

18. SIGNATU

19, DATE

9/197/A0Al

TRANSCRIPT TO BE PREPARED BY

ORDERING PARTY NOTIFIED

DISTRIBUTION: COURT COPY TRANSCRIPTION COPY

NO. OF PAGES ESTIMATE

ESTIMATE TOTAL

PROCESSED BY

PHONE NUMBER

COURT ADDRESS

 

ORDER RECEIPT ORDER COPY
